Wade, J.
This was an action of trover to recover a certain mare to which the plaintiff claimed title as transferee of one Dickey, who testified on the trial: “I sold the mule, and took this mare by bill of sale as security. I retained title to the mule. I transferred the note with my rights to the property to the plaintiff.” Whether the bill of sale conveying the mare was a separate instrument from the purchase-money *779note given fox- the mule is not disclosed by the x-ecord, nor does it affix-matively appeax- therefrom that the bill of sale conveying to Dickey the title to the mare as security for the purchase-pi'ice of the mule described in the note was ever itself transferred to the plaintiff. Dickey testified that he transferred to the plaintiff the “note,” with his rights “to the property,” but whether the property referred to included both the mule and the mare, or was only the mule, can merely be surmised. The judgment in behalf of the plaintiff was therefore unauthorized by the evidexxce. Judgment reversed.
Decided April 17, 1916.
Trover; from city court of Washington — Judge Wynne. May 18, 3 915.
J. M. PUner, for plaintiff in error.
B. G. Norman, contra.

Russell, 0. J., absent.